                                         Case 3:18-cv-02902-WHA Document 391 Filed 05/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JAMES FELIX,
                                   7                                                      Case No. 3:18-cv-02902-WHA (DMR)
                                                      Plaintiff,
                                   8
                                                v.                                        NOTICE OF FURTHER SETTLEMENT
                                   9                                                      CONFERENCE AND SETTLEMENT
                                        SYMANTEC CORPORATION, et al,                      CONFERENCE ORDER
                                  10
                                                      Defendants.                         Re: Dkt. Nos. 216 and 390
                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  14   You are hereby notified that a further settlement conference is scheduled for May 24, 2021 at

                                  15   9:00 a.m. Pacific time by Zoom video conference.

                                  16          Parties shall comply with the requirements and procedures set forth in this court’s Notice

                                  17   of Settlement Conference and Settlement Conference Order dated March 9, 2020. [See Docket

                                  18   No. 216.]

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 4, 2021
                                                                                      ______________________________________
                                  22
                                                                                      DONNA M. RYU
                                  23                                                  United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
